                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
       v.                                              )              2:20-CR-48
                                                       )              JUDGE GREER
CODY PAUL HYATT                                        )


TO THE HONORABLE MAGISTRATE OF THE ABOVE COURT:

            PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       Your petitioner, United States of America, by and through the United States Attorney for

the Eastern District of Tennessee, respectfully shows:

                                                  I.

       That CODY PAUL HYATT is now in the custody of the Unicoi County Detention

Center, at Erwin, Tennessee, pursuant to a lawful commitment.

                                                 II.

       That there is pending against the defendant, CODY PAUL HYATT, in this District the

above-captioned case, which is set for an Initial Appearance hearing, or for his case to be

otherwise disposed of upon said indictment heretofore returned against him, on May 18, 2020, in

the United States District Court for the Eastern District of Tennessee, at Greeneville, Tennessee,

at 9:00 a.m. that day and each day thereafter until said case has been disposed.

       WHEREFORE, petitioner prays that the Clerk of this Court be instructed to issue a writ

of habeas corpus ad prosequendum to the Sheriff, Unicoi County Detention Center, at Erwin,

Tennessee, commanding him to produce the said CODY PAUL HYATT before this Court at the

time and place aforesaid for the purpose aforesaid, and that if the said Sheriff so elects, the

United States Marshal for the Eastern District of Tennessee, or any other duly authorized United




Case 2:20-cr-00048-JRG-CRW Document 6 Filed 03/31/20 Page 1 of 2 PageID #: 14
States Marshal or Deputy United States Marshal, be ordered and directed to receive said CODY

PAUL HYATT into his custody and possession at said Unicoi County Detention Center, at

Erwin, Tennessee, and under safe and secure conduct to have him before the Judge of our

District Court at the time and place aforesaid for the purpose aforesaid, and to return him to said

Sheriff, Unicoi County Detention Center, at Erwin, Tennessee, as aforesaid.

       Respectfully submitted, this the 31st day of March, 2020.

                                              J. DOUGLAS OVERBEY
                                              UNITED STATES ATTORNEY


                                      By:     s/ J. Gregory Bowman
                                              J. GREGORY BOWMAN
                                              Assistant U.S. Attorney
                                              BPR# 017896
                                              220 West Depot Street, Ste. 423
                                              Greeneville, TN 37743
                                              (423) 639-6759
                                              Greg.Bowman@usdoj.gov




Case 2:20-cr-00048-JRG-CRW Document 6 Filed 03/31/20 Page 2 of 2 PageID #: 15
